Citation Nr: 1631465	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a dental disorder for compensation purposes, to include loss of teeth 3, 14, and 19.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1959 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In August 2014, the Board remanded the dental disorder claim for further development to include a VA examination which was accomplished in September 2014.  The case has not been returned to the Board for additional appellate consideration.

The Board also reiterates, as noted in the August 2014 remand, that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma for compensation purposes.


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid; or that he experienced in-service dental trauma to include medical malpractice.


CONCLUSION OF LAW

The criteria for a grant of service connection for a dental disorder for compensation purposes, to include loss of teeth 3, 14, and 19, are not met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.306, 3.381, 4.150, 17.161 (2015); VAOGCPREC 5-97; Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, as discussed in greater detail below, the Veteran has contended he developed additional dental problems due to in-service dental treatment to include the removal of teeth.  The record does not reflect the Veteran has identified any error or prejudice regarding the notice and assistance he has received for his appeal.  In pertinent part, it does not appear he has identified relevant evidence that has not been obtained or requested; nor has he identified any deficiency in the conduct of his March 2013 Board hearing or the September 2014 VA examination.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

Legal Criteria and Analysis

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran essentially contends, to include at his May 2013 hearing, that the in-service removal of teeth 3, 14, and 19 caused him to develop other dental problems.  As such, it appears he believes the in-service dental treatment constitutes medical malpractice.  The Veteran did acknowledge at his hearing that he did not recall any specific trauma which caused the removal of teeth 3, 14, and/or 19.  See Transcript pp. 2-3.

The Board notes that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  Further, the Federal Circuit defined "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition excluded "the intended result of proper medical treatment."  Id.  However, in Nielson, the Federal Circuit specifically noted, "We do not, however, suggest that an unintended result of medical treatment due to military negligence or malpractice could not be a 'service trauma'..." Id.   

In view of the foregoing, the Board finds that the Veteran's account of in-service malpractice in his dental care can constitute service trauma if it occurred.  His service treatment records confirm, in part, that teeth 3 and 19 were removed in February 1959; and tooth 14 was removed in November 1959.  However, despite the November 2012 private dentist statement, the nature of his current dental condition is not clear from the evidence of record.  Moreover, his dentist did not indicate he actually reviewed the service treatment records which documented this in-service dental treatment.  Consequently, it is not clear from the record whether the Veteran has a current dental disorder for VA purposes, or whether there was actually malpractice in his in-service dental treatment.  Therefore, the Board finds that competent medical evidence is required to resolve the matter, and that a remand is required to resolve this claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board acknowledges that medical treatise evidence is of record which discusses the possible consequences of teeth extraction.  However, this treatise evidence indicates these anticipated consequences of such dental treatment and it does not appear to be the type of medical malpractice that may constitute "service trauma" pursuant to Nielson, supra.  Moreover, this treatise evidence does not demonstrate the Veteran actually has a type of dental disability for which VA compensation may be paid.  In fact, this treatise evidence indicates one of the potential consequences is periodontal disease, which is not considered a disability for which VA compensation may be paid.

The Board also notes that while there are various post-service dental records for the Veteran, the only competent medical opinion which appears to specifically refer to the Veteran's contentions are a November 2012 statement from his private dentist, Dr. R, and the September 2014 VA examination.  As discussed in greater detail below, Dr. R's statement provides support for the Veteran's claim, while the VA examination and opinion is against the Veteran's claim.  

In regard to Dr. R's November 2012 statement, the Board does not question his qualifications to render a competent medical opinion.  Further, Dr. R indicated he was familiar with the Veteran's medical history to the extent he reported having treated him beginning in 1977, and was aware of the in-service teeth extraction in 1959.  However, Dr. R also stated he had "no knowledge of why the extractions were done."  As such, it does not appear he has a full and accurate understanding of the nature of the Veteran's dental condition at the time he entered into service or the in-service dental procedures that are the focus of this case.  Further, while Dr. R states the Veteran was not told about the treatment necessary to prevent the drifting of molars into the space left behind, it does not appear he specifically contends the in-service treatment constitutes medical malpractice.  As such, the statement appears speculative and equivocal.  Even more important, nothing in this statement or the treatment records on file from Dr. R reflects the Veteran has a type of dental disability for which VA compensation may be paid.  Consequently, the Board concludes this statement is entitled to little probative value in the present appeal.

With respect to the September 2014 VA examination, the Board observes that VA examiners are presumed qualified to render competent medical opinion(s), and there is no evidence to include the Veteran's contentions which causes the Board to doubt the September 2014 VA examiner's qualifications in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Further, the examiner indicated he was familiar with the Veteran's medical history from review of the VA claims folder, and accurately summarized relevant dental findings therein to include the circumstances of his in-service teeth extraction.  The Board also notes the examiner's findings and opinion were not expressed in speculative or equivocal language, and were supported by stated rationale.  Moreover, no competent medical evidence is of record which explicitly refutes the findings of this VA examiner.  Consequently, the Board concludes the findings and opinion expressed by the September 2014 VA examiner to be adequate, persuasive, and entitled to significant probative value in the instant case.  In other words, it is entitled to more probative value than Dr. R's November 2012 statement.

In pertinent part, the Board notes that the September 2014 VA examiner indicated the Veteran did not have a dental disability for which VA compensation may be paid.  Specifically, the examiner reported the Veteran did not have any of the following dental or oral conditions: mandible, including anatomical loss or bony injury (NOT due to edentulous atrophy or periodontal disease); maxilla, including anatomical loss or bony injury (NOT due to edentulous atrophy or periodontal disease); teeth, including anatomical loss or bony injury leading to loss of any teeth (other than that due to the loss of the alveolar process as a result of periodontal disease); mouth, lips, tongue and disfiguring scars (anatomical loss or injury); osteomyelitis/osteoradionecrosis/bisphosphonate-related osteonecrosis of the jaw; or tumors or neoplasms.  (Emphasis in original).  As such, it does not appear he has a dental disability which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  

The Board further observes that the September 2014 VA examiner noted the Veteran's contention his bite had collapsed as a result of the in-service removal of teeth.  However, the VA examiner opined that this claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner noted that while period radiographs are not available for review, the removal of tooth 14 was due to pulpitis.  The removal of teeth 3 and 19 were noted as having occurred IMMEDIATELY after the Veteran's entrance into service; and that these teeth were extracted by a SPECIALIST.  (Emphasis in original) As noted in the chart, the Veteran's dental readiness classification was marked as Class III, or in other words, undeployable due to dental disease (which the VA examiner stated he would surmise caries and/or pulpitis).  Moreover, the VA examiner stated the Veteran's in-service dental providers were not negligent as shown by the fact that they went on to do Quadrant dentistry and complete over 15 other restorations including temporaries which were converted to permanent filings.  Moreover, the examiner stated that, at this time, it would not have been unusual to NOT restore a single edentulous space in a quadrant.  (Emphasis in original).  If there had been more edentulous spaces, then they would have likely restored them.  Finally, the examiner opined that the care rendered to the Veteran was certainly standard of care at the time, if not above it.

In view of the foregoing, the Board concludes that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid; or that he experienced in-service dental trauma to include medical malpractice.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the Veteran does not satisfy the requirements for the establishment of service connection for a dental disorder for compensation purposes, and the claim must be denied.








ORDER

Service connection for a dental disorder for compensation purposes, to include loss of teeth 3, 14, and 19, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


